Title: From Benjamin Franklin to Joshua Johnson, 18 September 1780
From: Franklin, Benjamin
To: Johnson, Joshua


Passy, Sept. 18. 1780.
The Trustees of the Maryland Funds in London have at Length sent me their Answer, importing that by the Advice of Counsel learned in the Law, they find they cannot safely do what is required by the Act of the new State, and as at present the Stock cannot be sold or transferr’d but by them, the Execution of the Act seems now impossible. Nevertheless if you think you can do any thing in the Business that may be of Service to the State of Maryland according to the Act, I shall with Pleasure appoint you Trustee for that purpose. Be so good as to forward the Enclosed to the Governor, when you have an Opportunity of Sending to that Province.
Having had some Dispute with M. Schweighauser about the Payment of an Account, of which I send you a Copy, together with Copies of the Letters that have passed between us on the Subject, I have, as you will see advised him to send it over to the navy Board But to have it first examined by you as Inspector of the public Accounts. I imagine it may be within the Intention of your Appointment; but if not, I think your Examination of the Accounts, may be of Service, and therefore request you would undertake it, and give your Judgment on it as soon as possible.
With great Regard, I have the honour to be Sir,

P.S. If you have not a Copy of the Maryland Act, I will send you one.
M. Johnson.

